670 So.2d 191 (1996)
The STATE of Florida, Appellant,
v.
William Ralph TIEDGE, Appellee.
No. 95-1704.
District Court of Appeal of Florida, Third District.
March 27, 1996.
*192 Robert A. Butterworth, Attorney General, and Wanda Raiford, Assistant Attorney General, for appellant.
Scott B. Saul, Miami, for appellee.
Before COPE, LEVY and GREEN, JJ.
COPE, Judge.
The State appeals a downward departure sentence. We reverse.
Defendant William Ralph Tiedge accepted a plea offer by the court, to which the State objected. Defendant was given a downward departure sentence of three years probation on the charge of aggravated battery. The 1994 guidelines called for a term of incarceration. No reasons for the downward departure sentence were given. The State has appealed and defendant has not filed a brief.
We conclude that the order must be reversed under authority of Pope v. State, 561 So.2d 554 (Fla.1990), and the cause remanded for resentencing within the sentencing guidelines. However, because the plea agreement cannot be carried out in accordance with its original terms, defendant must be given an opportunity to withdraw his plea and proceed to trial. See State v. Smith, 627 So.2d 1345 (Fla. 3d DCA 1993); State v. Molina, 600 So.2d 41 (Fla. 3d DCA 1992).
Reversed and remanded.